DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE along with claim amendment filed on 9/3/2021. Claims 1, 8, 14, 18, 21 and 22 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) filed 9/3 have been considered but they are moot in view of the new ground of rejection as set forth below in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 8, 14, 18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. (US 2020/0351816) in view of Li et al. (US 2020/0374921).
Regarding claims 1 and 8:
Persson discloses a system and method of a terminal device for paging (abstract; figures), comprising: 
receiving, by a terminal device, indication information sent by a network device, the indication information being used for indicating a paging manner used by a present cell for the terminal device (figure 1 [terminal, wireless device and Network device]; para 17-19; figure 3 [step 3112], see para 136, partially reproduced herein with emphasis {… wireless device (e.g., wireless device 110) receives receive a paging message from a network node (e.g., network node 160). The paging message includes a paging indication…}; para 61,72); and 
acquiring, by the terminal device, a paging message according to the indication information (figures; para 136-139), 
wherein the paging manner comprises any one of the following: a first paging manner and a second paging manner (para 57-62), 
wherein the first paging manner indicates that a core network (CN) device triggers an access network device to transmit a paging message and a paged terminal device is identified by a system architecture evolution (SAE) temporary mobile subscriber identity (S-TMSI) (para 62 {…PI may be based on a truncated UE ID (e.g., S-TMSI or IMSI) … PI may also be based on a hash applied to the UE ID (e.g., S-TMSI ..}), and the second paging manner indicates that the CN device triggers the access network device to transmit the paging message and the paged terminal device is identified by a paging indicator (PI) ((para 62 {…PI may be based on .. a group ID if the UE has been associated with such a group at an earlier stage..}), 
wherein receiving, by the terminal device, the indication information sent by the network device comprises: receiving, by the terminal device, a physical downlink control channel (PDCCH) scrambled by a radio network temporary identifier (RNTI) from the network device, wherein the PDCCH comprises the indication information and scheduling information of the paging message (para 58 {(RNTIs) scrambled into the cyclic redundancy check (CRC) in the downlink control information (DCI) on the PDCCH …}; para 67 {RNTI is not explicitly indicated on the PDCCH, but is implicitly encoded into the CRC (e.g., by scrambling in the CRC with the RNTI) of the DCI containing the scheduling allocation}). 
Persson discloses all of the subject matter as described above, except for specifically teaching that PDCCH scrambled by a paging radio network temporary identifier (P-RNTI).
However, Li in the same field of endeavor discloses a random access system and method where physical downlink control channel [PDCCH] scrambled by a paging radio network temporary identifier (P-RNTI) (para 41 {..physical downlink control channel that is scrambled by a cyclic redundancy check code by using a paging radio network temporary identifier (Paging Radio Network Temporary Identity, P_RNTI), to time-frequency resource information of the paging message…}; figures; para 135; and see throughout disclosure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Li in order to provide time-frequency resource information of the paging message with reduced transmission delay and signaling overhead [6] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 14:
Persson and Li discloses all of the subject matter as described above for claim 1, and Persson further discloses a network device (160 in fig 1; fig 5,6,8) configured to generate and send indication information for paging manner (figure 4, para 135, 145-151; and throughout), thus claim 14 is rejected under combined teachings of prior art under similar rationale as above.
  Regarding claim 18,21,22:
Persson discloses all of the subject matter as described above and wherein the scheduling information is used for indicating a resource position of the paging message in a Physical Downlink Shared Channel (PDSCH) (para 8,67).    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631